PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar, the respondent’s conditional guilty plea for consent judgment, and the uncontested report of the referee. We have jurisdiction. Art. Y, § 15, Fla. Const.
In his conditional guilty plea, respondent acknowledges his violation of Disciplinary Rule 1-102(A)(4) (a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation) of the Code of Professional Responsibility of The Florida Bar. The referee recommended that respondent be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of sixty days.
We approve the referee’s findings of fact and recommended discipline. Accordingly, we suspend respondent from the practice of law for sixty days, effective thirty days from the filing of this opinion, thereby allowing him time to close out his practice and take the necessary steps to protect his clients. Respondent shall accept no new business from the date of this order.
Judgment for the costs of these proceedings in the amount of $300 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, McDonald and SHAW, JJ., concur.
EHRLICH, J., dissents with an opinion.